Title: To George Washington from George William Smith, 20 July 1789
From: Smith, George William
To: Washington, George



Sir,
Virginia, Tappahannock 20th July 1789

It is with the greatest Deference that I presume to address your Excellency, who can have no personal knowledge of me. I am however, no Stranger to your character in which Wisdom unites with every Virtue that can insure the Respect the Admiration and the Esteem of Mankind. Much Labour and much Time it hath cost you. You were happy, Sir, to be early initiated into the Paths which lead to it—you explored them with Diligence & Assiduity. Those Cares are now all past—and the Reward is now all your own. Had providence been pleas’d to turn

the attention of my father early towards my Education—my Time also had been better improved: and my prospects in life less painful than they are. It was not so: And now destitute of fortune I want also, the advantages of Education. Drawn from his family to the Service of his Country when involved in the calamities of War—several years had elapsed in which he had no Time to devote to them. His property which afforded them a poor support, from its nature and circumstances suffered greater waste & Diminution than perhaps was the common fate—and after being exalted to the highest Rank and called to the greatest Dignities and Honors in the United States—I behold him with decayed Health in the decline of Life return to share with his family those Distresses he is unable to relieve. Nor is there a prospect for him to retreive for their benefit, time spent in the Service of his Country—that he employed it well, in promoting ⟨its⟩ prosperity, must be his Consolation. And great is the Consolation derived from conscious Rectitude and the Reflection that we have deserved at least the favour of our Country! Under Impressions which arise from this situation I have presumed to address your Excellency—with a hope to conciliate your favour, that in case there should offer any vacancies in Offices which I may be thought capable to fill you would confer upon me some appointment which, with some degree of Honor, may afford me a moderate support whilst I become serviceable to my Country. My attention hath been drawn rather toward public employments, because I conceive they must afford greater Opportunity for improvement; beside that my natural Inclination would lead to that Line preferably to every other. But I would not wish to engage in Business above my capacity to discharge well. and therefore could I have my own choice, I should prefer some Clerkship appertaining to any of the great Departments of Government, where I might be habituated to Method & the forms of Business—or some office in the Customs in Virginia. There is at present a Prospect of new & general commercial regulations throughout the United States; and from the Debates of Congress ’tis probable, I think, there will be some new Offices instituted. Were I to await the event of these arrangements, which seem so certain, my remoteness from the Seat of Government would put it out of my power to make timely application—My views might be frustrated

by some person more conveniently Situated. This Reflection will I hope prove a sufficient apology for an application which might otherwise be thought premature.
I regret much Sir, that upon this Occasion I have no better Claim to your favor than Importunity—and that I must be ranked among the number of those who are Strangers to you. Under such circumstances should you condescend to prefer me to some Office, my Obligation to you must be greatly enhanced. When ever this happens it shall be my constant aim by Diligence & assiduity to atone for my other Defects—Esteeming that the best return I can possibly make for your good opinion of me, will be my universal Endeavours to deserve it. I have honor to be, with due respect, your Excellency’s most obdt & hble Servt

Geo: W: Smith

